By the Court,

Bailey, J.
The relator in this case shows to the court that from January, 1866, to January, 1867, he was the duly elected and' acting county attorney of the county of Shawnee, and that as such county attorney, he conducted the prosecution in the case of the State v. Wm, Marlatt and in the case of the State v. Ferdinand Fin-sky ; and that the presiding judge of the district court of said county, before whom the cause was tried, made an order of said court, entered upon the records thereof, allowing relator, as such county attorney, the sum of fifteen dollars for his services in the former case, and five dollars and fifty cents in the last mentioned case.
The relator then -shows that he presented his said orders of allowance to the county clerk of said county of Shawnee, and demanded that the said county clerk should make out and deliver to him an order on the county treasurer for said amounts ; but that the county clerk refused to make out and deliver such order, claiming that he had no power or authority to do so, until said claim had been examined and audited by the board of county commissioners for said county. The relator, therefore, prays for a peremptory w-rit of mandamus to compel said county clerk to make out and deliver the order on the county treasurer for the *249several sums allowed Mm for services by tbe presiding judge-.
An examination of tbe act of 1864, approved Feb. 31, entitled “An act to provide for tbe election of county attorneys, and prescribing tbeir duties,” would seem fully to warrant tbe relator’s claim. Sec. 4 of that act provides that tbe county attorney, for eacb county of tbis state, shall receive such compensation for bis services as shall be' allowed by tbe judge of tbe district court of the county wherein such'services may be rendered. Tbe amount of such services, in both civil and criminal business, pertaining to bis office, to be determined by tbe judge of tbe district court at eacb and every term of said court in said county. All of tbe allowances made by tbe court to county attorneys, contemplated by this act, to be paid out of tbe county treasury, on tbe order of tbe county clerk.
This section would have been conclusive, and would have necessitated tbe issue of tbe mandamus as prayed for, bad not tbe legislature, at tbe next subsequent session, by tbe act relating to tbe duties of county commissioners, approved Feb. 3,1-865, provided otherwise. Section 1, of tbe last mentioned act, xorovides that tbe county commissioners of tbe several counties. shall have exclusive control of all expenditures, in all' cases whatsoever: and by tbe act to regulate county affairs, approved Feb. 11, 1865, tbe county commissioners are required to publish a statement of all sums of money allowed, and for what purpose, and to whom issued, &c.
Tbe obvious x>olicy of tbe two last mentioned acts was to insure a more systematic administration of county affairs, and for that purpose to require all items of expenditure, and all claims for services, to tbe *250county, of whatever nature, or by whoever rendered, to be audited and approved by the board of county commissioners.
The requirement that a statement of all sums allowed at each meeting of the board should be published, would evidently fail of its purpose, unless all claims were required to be presented to the board for’ audit and allowance. We are of opinion, therefore, that the order of the judge in this case must first be presented to the county board, and the mandamus must be refused.
All the justices concurring.